Citation Nr: 1743853	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1972 to May 1981.

This matter initially came before the Board of Veterans' Appeals (Board) from December 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a December 2014 decision, the Board denied an initial rating in excess of 10 percent for the service-connected low back disorder, but awarded a 20 percent rating for the disability from July 31, 2013.  The Board also granted an initial 20 percent rating for the service-connected cervical spine disability.

The Board also determined that the issues of entitlement to a separate rating for radiculopathy of the right lower extremity and entitlement to a TDIU had been reasonably raised by the record, and remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional development.

Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations with respect to his service-connected lumbar and cervical spine disabilities, and the matter was referred to VA's Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2016, the AOJ granted service connection for radiculopathy of the right lower extremity, representing a full grant of the issues previously on appeal.  Accordingly, it is no longer before the Board.

The issue of entitlement to a TDIU has since returned to the Board for the purpose of appellate disposition.




FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to obtain and maintain gainful employment due to service-connected disability.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

The record reflects that the Veteran is service-connected for degenerative joint and disc disease of the lumbar spine, rated as 10 percent disabling from December 13, 2007, and as 20 percent disabling from July 31, 2013; degenerative joint and disc disease of the cervical spine, rated as 10 percent disabling form March 12, 2010, and as 20 percent disabling from August 15, 2013; radiculopathy of the left upper extremity, rated as 20 percent disabling from August 15, 2013, radiculopathy of the right upper extremity, rated as 20 percent disabling from August 15, 2013; right shoulder bicipital and rotator cuff tendonitis, with osteoarthritis, rated as 10 percent disabling from June 1998, and as 20 percent disabling from December 12, 2016; radiculopathy of the left lower extremity, rated as 10 percent disabling from October 16, 2013, and as 20 percent disabling from May 24, 2017; tinnitus, rated as 10 percent disabling from April 23, 2007; radiculopathy of the right lower extremity, rated as 10 percent disabling from July 31, 2013; and hearing loss, rated as noncompensable.

A combined rating of 30 percent has been in effect since December 13, 2007; a 50 percent rating has been in effective from July 31, 2013; a 70 percent combined rating has been in effect since August 15, 2013; and, an 80 percent combined rating has been in effect since October 16, 2013.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability. 38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993).  In this case, the Veteran meets the schedular criteria for a TDIU from August 15, 2013.  The Veteran's case was referred to the Director of Compensation Service for extraschedular consideration for those periods in which he failed to meet the schedular criteria for a TDIU.  Given the forgoing, a discussion of whether the Veteran was unemployable at any point relevant to the appeal is still warranted.

On his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked as a custodian in January 2005, working 24 hours a week at that time.  He indicated that he completed high school but had no additional education or training.

A March 2004 VA examination report reflects that the Veteran had worked for the last several years as a custodian.

On VA examination in September 2008, the Veteran reported that he worked a different jobs following service, including maintenance work for a textile company, working in a store and then a recycling plant, and finally working part-time as a school custodian.  He described low back pain with radicular sensation of tingling in the lower extremities, but denied weakness.  He appeared to be able to do most activities at home.  He avoided prolonged driving due to discomfort in his low back.  He reported that he quit work 4 years prior because the work aggravated his low back problems.  

Sitting, standing, bending, lifting, overhead work, kneeling, squatting and walking could cause flare-ups.  These flare-ups could be severe and could last for days.  

A September 2010 VA physical medicine rehab evaluation reflects that the Veteran reported that he worked various jobs after service, including as a school custodian, textile mechanic, commissary work, and in recycling.  He noted that all of his jobs involved physical labor, and that his back and neck pain were significant enough that he had to stop working in 2005.  The Veteran was advised that the best treatment for his condition included physical activity and exercise.  He was to begin a home exercise program.

During a VA cervical spine examination in October 2010, the Veteran reported that he had to retire due to disability.  He had limitations in lifting, standing, walking, and bending.  He also could not drive for long periods of time.

On VA audiology examination in August 2013, the examiner noted that the Veteran's hearing loss impacted his ability to work, in that he had difficulty understanding people in conversational situations.  He also indicated that his tinnitus was aggravating and interfered with communication.

An August 2013 disability benefits questionnaire completed by the Veteran's private physician, Dr. M., notes his impression that the Veteran's cervical spine disability impacted his ability to work, in that he had difficulty working with his arms extended.  The examiner opined that the Veteran's neck disability would in fact have a functional impact on his ability to find and retain gainful employment.

In an October 2013 VA lumbar spine examination report, the examiner determined that the Veteran's back strain did not impact his ability to work.  The examiner also determined that the Veteran's cervical spondylosis did not impact his ability to work.  In an addendum, the examiner indicated that the Veteran's radiculopathy was mild on the left side, and responsible for nominal left knee weakness and the associated symptoms of pain.

A statement from the Veteran's former employer, the Hanford School District, reflects that he worked from February 2004 to May 2008 on a part-time, varying basis as a substitute cafeteria worker/custodian/groundskeeper/maintenance.  He was on call as needed, and submitted a voluntary resignation.  He last worked in February 2005.

During May 2016 peripheral nerves and cervical/lumbar spine examinations, the Veteran reported that he had constant back pain.  He indicated difficulty with prolonged lilting, bending, and sitting.  He sometimes had tingling and numbness in the bilateral lower extremities.  He had additional back pain during flare-ups, and was not able to bend over and tie his shoe laces at times.  He had decreased range of motion in the neck and constant pain.  During flare-ups, he had additional neck pain with numbness and tingling whenever he lifted a heavy object above shoulder level for long periods, or with repetitively bending the neck.  He recently started dropping things when picking up heavy objects with his hands.

The examiner found that the Veteran's radiculopathy of the upper extremities was productive of mild incomplete paralysis of the upper radicular group on the right, and moderate incomplete paralysis of the upper radicular group on the left.  There was also bilateral mild incomplete paralysis of the sciatic nerve.

The examiner indicated that the Veteran's peripheral neuropathy, lumbar spine, and cervical spine disabilities impacted his ability to work, in that he was functionally limited by prolonged pushing, pulling, lifting, bending/twisting at the hips, looking over the shoulder, and stooping.  However, he determined that the Veteran could perform light physical and sedentary activities.

In an August 2016 memorandum, the VA Director of Compensation Service provided an opinion regarding extraschedular consideration under 38 C.F.R. § 4.16(b) for a TDIU.  The Director noted the Veteran's service connected disabilities.  VA examination in October 2010 showed a diagnosis of cervical degenerative disc disease with limited painful motion.  The Veteran asserted that his prior occupation was impacted due to difficulty in lifting, standing, walking, and bending.  In August 2013, mild hearing loss was assessed with bilateral 84 percent speech discrimination noted.  In October 2013, back strain and radiculopathy, as well as cervical spondylosis, had no impact on his ability to work.  In November 2013, mild radiculopathy was assessed and deemed responsible for left knee weakness and associated symptoms of pain.  In May 2016, peripheral neuropathy in the upper and lower extremity and the neck and back had a functional impact of limiting pushing, pulling, lifting, benign, twisting at the hips and stooping.  The examiner remarked that the Veteran could perform light physical and sedentary activities.  

The Director found that, based on the totality of evidence on record, no extraschedular entitlement to TDIU was shown due solely to the service-connected conditions, nor is there any evidence that the rating schedule has been shown to be impractical, or that there is any collective impact.  The Veteran was not shown to be unemployable under any circumstances.  The Director also noted that the Veteran had several non-service-connected disabilities. He found the private physician statement of no probative value since it assumes economic conditions not in the records versus occupational activity, and therefore is reduced to a bare conclusion.  The most recent VA examination indicates that the Veteran is capable of light physical and sedentary occupational activity.  Therefore, since no service-connected disability werre identified individually or collectively as the sole reason for the Veteran's unemployability, he determined that entitlement to an extraschedular TDIU was not warranted.

On VA peripheral nerves examination in 2017, the examiner diagnosed radiculopathy of the bilateral upper and lower extremities, moderate in severity.  The examiner indicated that the Veteran had limited ability to work that required walking/standing for prolonged periods or bending or lifting.  He could perform light physical and sedentary activities.

On audiological examination in September 2017, the Veteran described the impact of his hearing loss on daily life, including work, and inability to understand conversations or haring warning signals well.  He noted that he felt "hopeless."  His tinnitus caused problems sleeping and difficulties with hearing others.

The Veteran was also afforded a right shoulder examination.  The examiner determined that the disability caused limitations with reaching and lifting, especially overhead.  He could perform light physical and sedentary activities.

In this case, for the period prior to October 21, 2015, the evidence of record is against a finding that the Veteran's service-connected disabilities either individually or collectively render him unable to secure and follow a substantially gainful occupation. While there is indication that these disabilities preclude certain types of employment or work duties, total occupational impairment is not demonstrated.  In this regard, in the multiple VA examinations documented, the examiners consistently conclude that the Veteran's cervical and lumbar spine disabilities and resulting radiculopathies of the upper and lower extremities, right shoulder disability, and hearing loss and tinnitus did not render him unemployable.  Rather, these examiners indicate that the Veteran was still capable of light physical and sedentary employment. These conclusions were based on interview of the Veteran, review of the claims file and examination of the Veteran.  

The Board acknowledges that the Veteran has not been working since 2005, and he has indicated that his physical disabilities led him to retire.  However, while these records indicate that the Veteran's service-connected conditions interfered with his ability to perform his previous position, they do not establish that the Veteran was entirely precluded from all type of gainful employment for which he was suited.  That the Veteran has indicated that his previous jobs all involved some sort of physical labor does not mean that a sedentary or light physical job is wholly inconsistent with his work history.  The record does not demonstrate that the Veteran would be unable to obtain or maintain position with lighter physical duties, notwithstanding his age or other non-service-connected disabilities.

In that regard, the Board notes that the Veteran suffers from a number of non-service-connected disabilities that also impact his ability to work, including diabetes mellitus, hypertension, knee pain, and sleep apnea.

Accordingly, the Board concludes that entitlement to a TDIU must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




ORDER

Entitlement to a TDIU, to include on an extraschedular basis, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


